DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/18/2021 has been fully considered. Claim 2 is withdrawn, claims 4 and 8 are cancelled and claims 1-3, 5-7 and 9 are pending.

It is noted that foreign priority under 35 U.S.C. 119 has been acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “total projected” in line 17 of claim 1 should be changed to the phrase “total projected area”.
The phrase “the housing” in line 20 of claim 1 should be changed to the phrase “the electronic device housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, there is no support for the limitation “the fiber reinforcing member (b)” as a projected area that is 5% or more and 40% or less of the total projected area”. Paragraph [0044] of Applicant’s specification discloses fiber reinforcing member (a) having a projected area of 60% or more and 95% or less. However, this does not teach the limitation “the fiber reinforcing member (b)” as a projected area that is 5% or more and 40% or less of the total projected area” as Applicant’s Specification does not provide literal support for this limitation and the Figures do not provide support for a fiber reinforcing member (b) having a projected area that is 5% or more and 40% 
Dependent claims 3, 5-7 and 9 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of copending Application No. 16/325,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the copending application discloses an electronic device housing comprising a fiber reinforcing member (a) and a fiber reinforcing member (b), wherein the fiber reinforcing member (a) contains a thermoplastic resin (a1) and discontinuous fibers (a2), the fiber reinforcing member (b) contains a resin (b1) and fibers that are non-electrically-conductive and continuous (b2), a projected area of the fiber reinforcing member (a) accounts for 60% or more and 95% or less of the total projected area, 
Claim 1 of the copending application does not explicitly disclose the fiber reinforcing member (a) and the fiber reinforcing member (b) being joined directly without the existence of another layer at a joining face between the fiber reinforcing member (a) and the fiber reinforcing member (b).
However, claim 7 of the copending application discloses the electronic device housing comprising the fiber reinforcing member (a) and the fiber reinforcing member (b) are joined directly without existence of another layer at a joining face between the fiber reinforcing member (a) and the fiber reinforcing member (b).
It would have been obvious to combine claims 1 and 7 of the copending application in order to arrive at the invention of claim 1 of the present application.
Claim 1 of the copending application does not explicitly disclose the fiber reinforcing member (b) having a projected area of 5% or more and 40% or less of the total projected area.
However, it would have been obvious to change the width of fiber reinforcing member (b) such that it has a projected area that accounts for 5% or more and 40% or less of the total projected area.
The copending application discloses the claimed invention except for the fiber reinforcing member (b) having a projected area that accounts for 5% or more and 40% or less of the total projected area. It would have been obvious to one having ordinary 
	Given that the structure of claims 1 and 7 of the copending application is the same as claim 1 of the present application, it is clear that they would intrinsically satisfy equations 1 and 2 as claimed and exhibit radio wave transmissivity.
Claim 1 of the copending application reads on claim 3 of the present application.
Claim 5 of the copending application reads on claim 5 of the present application.
Claim 2 of the copending application reads on claim 7 of the present application.
Claim 8 of the copending application reads on claim 9 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Regarding claim 1, Nishida discloses a laminate (paragraph [0025]) comprising a thermoplastic resin layer B (Fig. 1 #13; paragraph [0025]) in direct contact with a carbon fiber reinforced layer (Fig. 1 #12; paragraph [0025]), wherein the carbon fiber reinforced layer comprises a matrix resin and carbon fibers (Fig. 1 #12; paragraphs [0083] and [0086]), wherein the thermoplastic resin layer B comprises a thermoplastic resin and reinforcing fibers (paragraphs [0087] and [0102]), an embodiment of the thermoplastic resin layer B containing reinforcing fibers for reducing the difference in linear expansion coefficient with the carbon fiber reinforcing layer (paragraph [0102]), an embodiment where the carbon fiber reinforcing layer comprises fibers other than carbon fibers such as polyimide fibers (paragraph [0095]) and the bottom face of the thermoplastic resin layer B facing away from the carbon fiber reinforcing layer (Fig. 1 #13; paragraph [0025]).
The laminate reads on the claimed electronic device housing. The thermoplastic resin layer B reads on the claimed fiber reinforcing member (a). The carbon fiber reinforced layer reads on the claimed fiber reinforcing member (b). The thermoplastic resin for the thermoplastic resin layer B reads on the claimed resin (a1). The reinforcing fibers of the thermoplastic resin layer B reads on the claimed fiber (a2). The matrix resin of the carbon fiber reinforcing layer reads on the claimed resin (b2). The fibers of polyimide other than the carbon fibers reads on the claimed fiber (b2) being a non-
Nishida does not appear to explicitly disclose the embodiment of the thermoplastic resin layer B containing reinforcing fibers in combination with the main embodiment of Fig. 1 for the laminate.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiment of the thermoplastic resin layer B containing reinforcing fibers in combination with the main embodiment of Fig. 1 for the laminate in order to reduce the difference in linear expansion coefficient between the thermoplastic resin layer B and the carbon fiber reinforcing layer and suppress warpage deformation (paragraph [0102]).
The bottom face of the thermoplastic resin layer C covering an entire surface of the carbon fiber reinforcing layer reads on the claimed projected area of the fiber reinforcing member (a) account for 100% of the total projected area of the electronic device housing onto the plane of a top face.
Nishida does not appear to disclose the fiber reinforcing member (a) having a projected area that is 60% or more and 95% or less of a total projected area and the 
However, it would have been obvious to change the widths of fiber reinforcing members (a) and (b) such that they each respectively have a projected area that is 60% or more and 95% or less of the total projected area and a projected area that accounts for 5% or more and 40% or less of the total projected area.
Nishida discloses the claimed invention except for the fiber reinforcing member (a) having a projected area that is 60% or more and 95% or less of a total projected area and the fiber reinforcing member (b) having a projected area that accounts for 5% or more and 40% or less of the total projected area where the total projected area accounts for 100% of the electronic device housing. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the widths of fiber reinforcing members (a) and (b) such that they each respectively have a projected area that is 60% or more and 95% or less of the total projected area and a projected area that accounts for 5% or more and 40% or less of the total projected area, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
	Given that the structure of the laminate of Nishida is the same as the structure of the electronic device housing as claimed in claim 1, it is clear that the laminate of Nishida would intrinsically exhibit radio wave transmissivity.

Regarding claim 3, Nishida discloses the laminate comprising the carbon fibers being continuous fibers having a length of 10 mm or more (paragraph [0083]), the fibers other than the carbon fibers being used as reinforcing fibers in the same manner as the carbon fibers (paragraph [0095]) and the reinforcing fibers having a length of less than 0.5 µm (paragraph [0068]).
The reinforcing fibers having a length of less than 0.5 µm reads on the claimed fiber (a2) being a discontinuous fiber. The carbon fibers being continuous fibers having a length of 10 mm or more reads on the claimed fiber (b2) being a continuous fiber.
Nishida does not disclose the fibers other than the carbon fibers having a length of 10 mm or more.
However, it would have been obvious to change the length of the fibers such that they are 10 mm or more.
Nishida discloses the claimed invention except for fibers other than carbon fibers having a length of 10 mm or more. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the length of the fibers other than carbon fibers to have a length of 10 mm or more, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claim 5, Nishida discloses the laminate comprising the matrix resin comprising melamine resin (paragraph [0086]).


Regarding claim 6, Nishida discloses the laminate comprising the reinforcing fibers comprising metal fibers (paragraph [0068]).
The reinforcing fibers of metal fibers reads on the claimed fiber (a2) being electrically-conductive fibers as metal is an electrically conductive material.

Regarding claim 9, Nishida discloses the laminate being for an automobile bonnet (paragraph [0126]).
The bonnet reads on the claimed shaped member being a hinge formed of the fiber reinforced member (a) as a bonnet is a hinged metal canopy. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276) in view of Honma et al (US 2006/0110599). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Nishida is relied upon as described above.

Regarding claim 7, Nishida does not appear to explicitly disclose the laminate comprising fiber (a2) having a mass average fiber length Lw of 0.44 or more and a ratio 

However, Honma discloses a layered product comprising a second structural member comprising discontinuous reinforcing fibers (paragraph [0186]), wherein the weight average fiber length Lw is 0.4 mm or more (paragraph [0186]) and the ratio of Lw/Ln is 1.3 to 2.0 (paragraph [0186]).

Nishida and Honma are analogous art because they are from the same field of fiber reinforced laminates. Nishida is a fiber reinforced laminate (see paragraph [0025]) of Nishida). Honma is drawn to a layered product comprising reinforcing filaments (see Abstract of Honma).

It would have been obvious to one of ordinary skill in the art having the teachings of Nishida and Honma before him or her, to modify the laminate of Nishida to include the discontinuous reinforcing fibers having a weight average fiber length Lw is 0.4 mm or more and a ratio of Lw/Ln is 1.3 to 2.0 of Honma for the reinforcing fibers of Nishida because having discontinuous reinforcing fibers having the required Lw and ratio of Lw/Ln provides the desired reinforcing effect based on the fiber lengths (paragraph [0184] of Honma).

Response to Arguments
Applicant’s arguments, see page 4, filed 2/10/2022, with respect to the 112(b) rejection has been fully considered and is persuasive. The 112(b) rejection has been withdrawn. 

Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.

Applicants argue that the fiber (b2) excludes carbon fibers which are electrically conductive.

The Examiner notes that paragraph [0095] of Nishida discloses fibers other than carbon fibers can be used in the carbon fiber reinforcing layer and that these fibers can be polyimide fibers which are non-conductive.

Applicants argue that Nishida does not disclose the claimed fiber reinforcing members (a) and (b), the linear expansion properties and the radio transmission properties addressed by the present invention.

The Examiner disagrees and notes that Nishida discloses a laminate (paragraph [0025]) comprising a thermoplastic resin layer B (Fig. 1 #13; paragraph [0025]) in direct contact with a carbon fiber reinforced layer (Fig. 1 #12; paragraph [0025]), wherein the carbon fiber reinforced layer comprises a matrix resin and carbon fibers (Fig. 1 #12; paragraphs [0083] and [0086]), wherein the thermoplastic resin layer B comprises a 
The embodiment of the thermoplastic resin layer B containing reinforcing fibers for reducing the difference in linear expansion coefficient with the carbon fiber reinforcing layer reads on the claimed linear expansion coefficients of the fiber reinforcing members (a) and (b) being equal or A1/B1 being 1.
In regard to the claimed radio transmission properties, the claims are not commensurate in scope with the data Applicant’s Specification and the data does not show criticality for the claimed projected area of fiber reinforcing member (a).

Applicants argue that Honma does not cure the deficiencies of Nishida.

The Examiner disagrees and notes that Honma is a teaching references used to teach Lw and ratio of Lw/Ln (Honma).

However, note that while Honma does not disclose all the features of the present claimed invention, Honma is a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely Lw and ratio of Lw/Ln (Honma), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785